El Juez Asociado Señor Rivera García
emitió la opinión del Tribunal.
En Zambrana Maldonado v. E.L.A., 129 DPR 740 (1992), resolvimos que la notificación que requiere el Art. 2A(f) de la Ley de Reclamaciones y Demandas contra el Estado,(1) 32 LPRA sec. 3077(a) —de cumplir con los están-dares de una reclamación extrajudicial— puede interrum-pir el término prescriptivo de un año que establece el Código Civil de Puerto Rico en su Art. 1868 (31 LPRA sec. 5298(2)). Hoy extendemos esa interpretación en cuanto a la notificación que el Art. 15.003 de la Ley Núm. 81-1991 (21 LPRA sec. 4703) (Ley de Municipios), requiere que se haga al alcalde antes de entablar una reclamación contra un municipio.
I
El 12 de marzo de 2012, los esposos el Sr. David García O’neill y la Sra. Estrella Villega Ocasio,(2) junto a la Sra. María Villega Ocasio (los peticionarios), presentaron una demanda por daños y perjuicios contra el municipio de Guaynabo (el recurrido). Según alegaron, el 14 de diciembre de 2010 agentes de la Policía de ese municipio irrumpieron en sus residencias sin razón alguna y procedieron a agredirlos, destruir su propiedad y a arrestarlos.(3) Se expuso en esa reclamación que los peticionarios fueron liberados eventualmente y no se presentó ningún cargo criminal contra estos. Sostuvieron en su demanda que los daños *804que sufrieron a raíz de ese evento se debieron exclusiva-mente a la negligencia de los policías municipales, ya que no se aseguraron de la identidad de las personas que inte-resaban arrestar. La controversia del caso de autos surge porque el Tribunal de Apelaciones entendió que la de-manda estaba prescrita. Expongamos los trámites procesa-les pertinentes a este asunto.
Surge del legajo que el 11 de marzo de 2011 —87 días después del incidente— los peticionarios le notificaron personalmente al entonces Secretario de Justicia, Guillermo Somoza Colombani,(4) y al alcalde del municipio de Guay-nabo, Hon. Héctor O’Neil García, una misiva relacionada con los hechos alegados en la demanda que mencionamos.(5) Esto, en cumplimiento con el mandato del Art. 15.003 de la Ley de Municipios, supra, que requiere que toda persona que tenga una reclamación contra un municipio notifique al alcalde en los noventa días siguientes a la fecha cuando supo de los daños por los que reclama. En esa comunicación, los peticionarios describieron en detalle los hechos que presuntamente ocurrieron el 14 de diciembre de 2010 e informaron su intención de instar una acción judicial para solicitar una compensación por los daños sufridos como consecuencia de estos. Así también, especificaron los daños físicos y morales presuntamente sufridos y los nombres y números de placas de cinco agentes que se alega estuvieron involucrados en el infortunio.(6)
Como adelantamos, el 12 de marzo de 2012, los peticionarios presentaron la demanda por daños y perjuicios con*805tra el municipio de Guaynabo y otros codemandados. El municipio contestó la demanda y como parte de sus defen-sas planteó que la causa de acción estaba prescrita.(7) y luego presentó una moción de desestimación fundamen-tada en ese particular. Su contención era que debido a que los daños alegados tuvieron lugar el 14 de diciembre de 2010, los peticionarios debieron presentar su demanda en o antes del 14 de diciembre de 2011, es decir, el término prescriptivo de un año dispuesto por el Código Civil para pre-sentar reclamaciones al amparo del Art. 1802 (31 LPRA sec. 5141). En otras palabras, negó que la notificación que se le entregó al alcalde el 11 de marzo de 2011 tuviera el efecto de interrumpir ese plazo. En apoyo de su postura argumentó que el inciso (c) del Art. 15.003 de la Ley de Municipios, supra, no libera a la parte demandante de pre-sentar su demanda dentro del término prescriptivo de un año. El referido precepto dispone lo siguiente:
Salvedad. — Esta sección no modificará en forma alguna, para aquellos reclamantes que cumplan con sus disposiciones, el término prescriptivo fijado por la see. 5298(2) del Título 31.
Por su parte, los peticionarios invocaron la norma que se pautó en Zambrana Maldonado v. E.L.A., supra, caso en el que resolvimos que la notificación requerida por el Art. 2A de la Ley de Reclamaciones y Demandas contra el Es-tado, supra, puede constituir una reclamación extrajudicial a los fines de interrumpir el término prescriptivo de un año disponible para presentar una reclamación por daños contra el Estado.
Tras atender ese asunto, el Tribunal de Primera Instancia emitió un dictamen el 11 de diciembre de 2012, denegando la moción de desestimación.(8) Resolvió que los peticionarios cumplieron con el requisito de notificación estatuido en el Art. 15.003 de la Ley de Municipios, supra, *806al cursar la carta del 11 de marzo de 2011 y concluyó que esa comunicación constituyó una reclamación extrajudicial válida que interrumpió el término prescriptivo de un año dispuesto en el Art. 1868 del Código Civil, supra. De esta forma, entendió que el término comenzó a discurrir nueva-mente a partir de ese momento, teniendo los demandantes hasta el 12 de marzo de 2012 para presentar su demanda. (9)
Inconforme con esa determinación, el municipio de Guaynabo presentó un escrito titulado “recurso de revisión” ante el Tribunal de Apelaciones. En este sostuvo que el foro primario incidió al determinar que el término pres-criptivo para presentar la demanda comenzó a transcurrir de nuevo a partir de la notificación que los demandantes hicieron al municipio de Guaynabo el 11 de marzo de 2011. El Tribunal de Apelaciones acogió el recurso como un certiorari(10) y resolvió conforme a lo esbozado por el municipio. Dispuso que la notificación del 11 de marzo de 2011 no tuvo el efecto de interrumpir el término prescriptivo de un año. Fundamentó su determinación en la interpretación que a esos efectos le proveyó al Art. 15.003(c) de la Ley de Municipios, supra. En específico, el Tribunal de Apelaciones señaló:
[e]n este caso, la parte reclamante notificó al municipio a los ochenta y siete (87) días de la fecha del incidente, en otras palabras “dentro de los noventa (90) días siguientes a la fecha en que el reclamante tuvo conocimiento de los daños reclamados”. Por lo tanto, es lógico concluir de la propia carta de notificación al municipio y su contenido específico y parti-cularizado que el término prescriptivo de un (1) año comenzó a decursar a partir de la fecha de los hechos, a saber, desde el 14 de diciembre de 2010 y vencía el 13 de diciembre de 2011.
Además, la carta del 11 de marzo de 2011 no tuvo el efecto *807interruptor alguno en el plazo de un (1) año para interponer la demanda en virtud de las disposiciones de la propia Ley de Municipios Autónomos de Puerto Rico, 21 L.P.R.A. sees. 4001, et seq., sobre la jurisdicción de los tribunales y las acciones contra los municipios. La misma es objetivamente clara al es-tablecer que el requisito de notificación al municipio dentro de los (90) días siguientes a la fecha en que el reclamante tuvo conocimiento de los daños no modificará el término prescriptive) del año. (Subrayado y énfasis en el original).(11)
Ante ello, concluyó que la demanda estaba prescrita y ordenó su desestimación. El foro apelativo intermedio se negó a reconsiderar su dictamen. Inconforme con ello, los peticionarios presentaron ante esta Curia un recurso de apelación para señalar la comisión de los errores siguien-tes:
A. PRIMER ERROR: Erró el Tribunal de Apelaciones al aplicar literalmente el inciso (c) del Art. 15.003 de la Ley de Municipios Autónomos a los hechos del presente caso, y concluir que las notificaciones de las reclamaciones extrajudiciales remitidas por los apelantes el 11 de marzo de 2011 mediante entrega personal a los apelados, 87 días después de la fecha de los hechos predicados en la demanda, carecen de eficacia para interrumpir el término prescriptivo de un año que establece el Artículo 1868, 31 L.P.R.A. § 5298, para las acciones derivadas de culpa o negligencia al amparo del Artículo 1802 del Código Civil, 31 L.P.R.A. § 5141.
B. SEGUNDO ERROR: Erró el Tribunal de Apelaciones al resolver que las referidas notificaciones de los apelantes sobre sus reclamaciones extrajudiciales contra el Estado y los Muni-cipios, carecen de eficacia para interrumpir el término para reclamar la reparación de los daños causados a un menor de edad, a pesar de que la sentencia recurrida reconoce que las notificaciones fueron remitidas dentro del plazo de 90 días que establece el Art. 2A de la Ley de Reclamaciones y Demandas contra el Estado y el Art. 15.003 de la Ley de Municipios Autónomos.
C. TERCER ERROR: Erró el Tribunal de Apelaciones al no otorgarle eficacia interruptiva (sic) a las notificaciones de los apelantes sobre sus reclamaciones extrajudiciales contra el Estado y el Municipio de Guaynabo, hechas dentro del plazo *808de 90 días, contrario a la norma establecida en Rivera Castillo v. Municipio de San Juan, 130 DPR 683 (1992) y López v. Autoridad de Carreteras, 133 DPR 243, 261—3 (1993); asimismo, creando conflicto con las decisiones de otros paneles del Tribunal de Apelaciones, tales como en: Dr. Fernando Echeandía Fuster v. Hon. Robert Pagán Centeno, caso número KLAN0801952, resuelto el 25 de marzo de 2009 por la región judicial de Utuado, Panel V; Flora Delgado Brewley v. Municipio de Bayamón, Panel II; y creando conflictos con las decisiones en los casos Rodríguez Montalvo v. Municipality of Arecibo, 30 F. Supp. 2d 118 (D. Puerto Rico 1998); Valentín Almeyda v. Municipality of Aguadilla, 447 F. 3d 85 (1st Cir.2006); y Rentas Santiago v. Autonomous Municipality of Ponce, 453 F. Supp. 2d 387 (D. Puerto Rico 2006).(12)
El 22 de noviembre de 2013 acogimos el recurso un cer-tiorari y le concedimos un término de veinte días al muni-cipio de Guaynabo para que compareciera y mostrara causa por la cual no debíamos revocar la sentencia recurrida. El municipio cumplió con lo ordenado. Exami-nada su posición, decidimos expedir el recurso de autos.
II
A. La responsabilidad civil por daños extracontractuales surge del Art. 1802 del Código Civil de Puerto Rico, supra, que dispone que “el que por acción u omisión causa daño a otro interviniendo culpa o negligencia, está obligado a reparar el daño causado”. Esta responsabilidad es precisamente el deber de resarcir al damnificado, otorgándole un valor económico al daño sufrido, suficiente para compensar el interés del perjudicado. S.L.G. v. F.W. Woolworth & Co., 143 DPR 76, 81 (1997). Véase, además, Rodríguez et al. v. Hospital et al., 186 DPR 889 (2012).(13)
Como sabemos, el Art. 15.003 de la Ley de Municipios, supra, regula lo pertinente a las reclamaciones de cualquier clase que se presenten contra un municipio por *809daños personales o a la propiedad, ocasionados por la culpa o negligencia del municipio. A esos efectos, esta legislación dispone que el reclamante le deberá presentar al alcalde una notificación escrita, haciendo constar claramente la fe-cha, el lugar, la causa y naturaleza general del daño sufrido. También, debe especificar la cuantía de la compen-sación monetaria o el tipo de remedio solicitado, los nom-bres y las direcciones de los testigos, la dirección del recla-mante y el lugar donde recibió tratamiento médico en primera instancia, si alguno. El inciso (a) del precitado es-tatuto indica que esa notificación se entregará al alcalde mediante correo certificado, diligenciamiento personal o en cualquier otra forma fehaciente reconocida en derecho.(14)
En lo pertinente a nuestra controversia, el Art. 15.003 de la Ley de Municipios, supra, dispone que esa notificación se tiene que presentar en un término específico. A esos efectos señala que:
La referida notificación escrita deberá presentarse al alcalde dentro de los noventa (90) días siguientes a la fecha en que el reclamante tuvo conocimiento de los daños reclamados. [...]
........
(b) Requisito jurisdiccional. — No podrá iniciarse acción judicial de clase alguna contra un municipio por daños causados por la culpa o negligencia de aquél, a menos que se haga la notificación escrita, en la forma, manera y en los plazos dis-puestos en este subtítulo.
En múltiples ocasiones hemos reafirmado la importancia que reviste este requerimiento. Recientemente en Rivera Fernández v. Mun. Carolina, 190 DPR 196 (2014), mencionamos que esa notificación tiene el propósito de dar conocimiento a la entidad municipal de que existe un posible pleito en su contra. Véanse también: Acevedo v. Mun. de Aguadilla, 153 DPR 788, 799 (2001); Mangual v. Tribu*810nal Superior, 88 DPR 491, 494 (1963). Ello, ante el fin pú-blico específico de proteger a los municipios de acciones ajenas a su conocimiento. Id. Con ello, se aspira a que estos cuerpos políticos puedan investigar prontamente los asuntos pertinentes antes de que desaparezca la prueba necesaria para defenderse adecuadamente contra la reclamación que se inste en su contra. Id.; Méndez et al. v. Alcalde de Aguadilla, 151 DPR 853, 860-861 (2000). Así también, persigue desalentar las reclamaciones infundadas, mitigar el importe de la compensación por los daños sufridos y advertir a las autoridades sobre la posible necesidad de hacer una reserva en el presupuesto anual para tales propósitos. íd.
El cumplimiento de la notificación en los noventa días es una condición previa necesaria para que se pueda iniciar cualquier pleito en resarcimiento de daños y perjuicios contra un municipio. Rivera Fernández v. Mun. Carolina, supra. Como norma general, esta exigencia se aplicará rigurosamente tanto en acciones contra el Estado como contra los municipios. Acevedo v. Mun. de Aguadilla, supra, pág. 798. No obstante, hemos resuelto —sin dejar a un lado un requisito que el legislador puertorriqueño ha instaurado— que carece de eficacia si jurídicamente no hay razón para aplicarlo. Véanse: Acevedo v. Mun. de Aguadilla, supra, págs. 799-800; Zambrana Maldonado v. E.L.A., supra, pág. 757. Así por ejemplo, si el alcalde tiene conocimiento personal de los alegados daños, el municipio no podrá alegar con éxito la defensa de indefensión por causa de no haber sido notificado. Acevedo v. Mun. de Aguadilla, supra, pág. 801; Méndez et al. v. Alcalde de Aguadilla, supra, pág. 863.
Ahora bien, el Art. 15.003, supra, contiene una salvedad en su inciso (c) al añadir lo siguiente:
(c) Salvedad. — Esta sección no modificará en forma alguna, para aquellos reclamantes que cumplan con sus disposiciones, *811ei término prescriptivo fijado por la sec. 5298(2) del Título 31. (Énfasis suplido).
Esta cláusula estaba contenida en el Art. 11.03(g) de la anterior Ley Orgánica de los Municipios de Puerto Rico de 1980,(15) que a su vez provino del Art. 96(g) de la Ley Municipal de 1960.(16) Es en esta disposición que desencadena la pugna de este caso. Para atender esta controversia, es menester que repasemos la institución de la prescripción extintiva o liberatoria y cómo la hemos interpretado en el contexto de las acciones por responsabilidad civil extracontractual que se presentan en contra del Estado y de los municipios.
B. El Art. 1861 del Código Civil de Puerto Rico, 31 LPRA see. 5291, establece que “[l]as acciones prescriben por el mero lapso del tiempo fijado por la ley”. Se ha dicho que de todas las instituciones del derecho civil, la de la prescripción es la más necesaria. E. Vázquez Bote, Tratado teórico y práctico de derecho privado puertorriqueño, Orford, Ed. Equity, 1991, Vol. III, pág. 102. Para algunos autores esta debe ubicarse en el precepto de la seguridad jurídica, ya que consiste en la transformación de un estado de derecho por el mero transcurso de un periodo de tiempo. G. Orozco Pardo, La interrupción de la prescripción extintiva en el derecho civil, Granada, Ed. U. Granada, 1986, págs. 15 y 44. Véase, también, E. Vázquez Bote, op. cit, pág. 96. Así también lo hemos enunciado nosotros. Véanse: Culebra Enterprises Corp. v. E.L.A., 127 DPR 943, 950 (1991); Meléndez v. El Vocero de Puerto Rico, 144 DPR 389, 394 (1997). Afirma Orozco Pardo que esa seguridad informa al ordenamiento jurídico en la medida que elimina *812la incertidumbre de las relaciones jurídicas que de otro modo estarían “eternamente pendientes”. Id.(17)
La transformación que se da con el transcurso del tiempo puede consistir tanto en la constitución de un derecho como en la extinción de uno; en ese sentido se habla de la prescripción adquisitiva y de la prescripción extintiva. Como sabemos, la prescripción extintiva no acarrea la adquisición de derecho alguno por parte de quien se beneficia de ella, sino que el deudor se libera de su obligación debido a que la acción para reclamar su cumplimiento prescribió. Vázquez Bote, op. cit., pág. 99. En otras palabras, produce el efecto fundamental de “destruir la acción aseguradora o amparadora del derecho [principal y los accesorios]”. Vázquez Bote, op. cit., pág. 113.(18)
En Puerto Rico, esta institución es una materia de derecho civil sustantivo y no procesal, que tiene como norte atender el interés general de darle certeza a las relaciones jurídicas, pero que, a la vez, tiene que conciliarse con el interés individual de quienes quieren ejercer sus derechos. Véanse: S.L.G. Serrano-Báez v. Foot Locker, 182 DPR 824, 831 (2011); Pereira Suárez v. Jta. Dir. Cond., 182 DPR 485 (2011); COSSEC et al. v. González López et al., 179 DPR 793, 805, 806 (2010); Arce Bucetta v. Motorola, 173 DPR 516, 537 (2008); Meléndez v. El Vocero de Puerto Rico, supra, pág. 389. Véanse, también: R. Hernández Colón, Prác-*813tica jurídica de Puerto Rico: derecho procesal civil, 5ta ed., San Juan, Ed. Lexis Nexis, 2010, págs. 94-95; Orozco Pardo, op. cit., págs. 57-58. Mediante este tipo de prescripción se extingue un derecho del que se disponía debido a la inercia de una parte en ejercerlo durante el periodo de tiempo específico para que se ejecutara la acción. Fraguada Bonilla v. Hosp. Aux. Mutuo, 186 DPR 365, 375-374 (2012); Pereira Suárez v. Jta. Dir. Cond., supra, pág. 505. Esto tiene el propósito de castigar la dejadez en el ejercicio de los derechos y evitar litigios que sean difíciles de adjudicar debido a la antigüedad de las reclamaciones. S.L.G. Serrano-Báez v. Foot Locker, supra, pág. 831. En otras palabras, evitar que alguna de las partes quede en un estado de indefensión. Id. De esta forma, se evitan las consecuencias que genera la resucitación de reclamaciones viejas, como la pérdida de evidencia, la pérdida de testigos o la dificultad para contactarlos y la memoria imprecisa. Íd.; Arce Bucetta v. Motorola, supra, pág. 536; Culebra Enterprises Corp. v. E.L.A., 127 DPR 943, 950 (1991). Véase, también, Hernández Colón, op. cit., pág. 94.
En ocasiones anteriores hemos destacado que el estable-cer leyes relativas a la prescripción es un asunto de política pública, cuya determinación recae exclusivamente en la Asamblea Legislativa. Culebra Enterprises Corp. v. E.L.A., supra, pág. 950; Alicea v. Córdova, 117 DPR 676, 684 (1986). Véase, también, Hernández Colón, op. cit., pág. 94. Esto es así, pues la existencia de los términos prescriptivos responde a una política firmemente establecida de que las reclamaciones se solucionen de manera expedita. Fraguada Bonilla v. Hosp. Aux. Mutuo, supra. En consonancia con ello, el Estado tiene amplia discreción para limitar el tiempo en que se puede interponer una reclamación, siempre y cuando se le permita al perjudicado un tiempo razonable en el cual instarla. Alicea v. Córdova, supra, pág. 696. Así, se le concede a la parte afectada un periodo para ejercer sus derechos y, a la vez, se protege a la parte de-*814mandada de quedar indefinidamente a la expectativa de un posible pleito. Arce Bucetta v. Motorola, supra, pág. 536.
De esta forma, la prescripción extintiva opera como un supuesto de extinción de la obligación. Martínez v. Soc. de Gananciales, 145 DPR 93, 101 (1998). En el caso de las reclamaciones derivadas de la culpa o negligencia de las que trata el Art. 1802 este término es de un año. Art. 1868 del Código Civil, supra. La brevedad de este plazo cobra significado en este tipo de demandas al considerar que no se fundamentan en una relación jurídica previa. Fraguada Bonilla v. Hosp. Aux. Mutuo, supra, pág. 374; Culebra Enterprises Corp. v. E.L.A., supra, págs. 951—952. Véase, también, L. Diez-Picazo, La prescripción extintiva en el Código Civil y en la jurisprudencia del Tribunal Supremo, 2da ed., Pamplona, Ed. Aranzadi, 2007, pág. 247.
Ahora bien, como nos recuerda Diez-Picazo, es claro que el efecto extintivo de la prescripción no debe producirse si antes de que transcurra el tiempo señalado por ley, se ejer-cita el derecho que amenazaba con perderse. Diez-Picazo, op. cit., pág. 137. El autor lo resume de esta forma:
[...] solo podrá en rigor hablarse de [la prescripción] cuando se haya producido lo que se ha denominado como un “continuado silencio” de la relación jurídica. De esta manera, si algún acon-tecimiento llega a romper ese silencio, la prescripción no debe producirse, pues no se da ya el supuesto que justificaba la defensa del sujeto pasivo contra la pretensión frente a él ejercitada. Si algo anuncia que el derecho sigue vivo, que va a ser ejercitado o que puede serlo, la pretensión del titular del derecho no es ya intempestiva, ni por ello inadmisible. (Enfa-sis nuestro). Diez-Picazo, op. cit., pág. 137.
Contrario a lo que ocurre cuando nos enfrentamos ante un término de caducidad,(19) los términos prescriptivos sí pueden interrumpirse. Para ello existen unas causas de interrupción que permiten al a que se ejercite el derecho o *815acción que amenaza con perderse, sí cabe exigir su cumplimiento oportuno o que se manifieste la voluntad de evitar que prescriba. Orozco Pardo, op. cit., pág. 22.
En general, el efecto principal de la interrupción es que comienza de nuevo el cómputo cronológico del término prescriptivo. Pereira Suárez v. Jta. Dir. Cond., supra, pág. 505; Arce Bucetta v. Motorola, supra, pág. 537; Muñoz v. Ten General, 167 DPR 297, 302 (2006); Sánchez v. Aut. de los Puertos, 153 DPR 559, 568 (2001). Y una vez interrumpido, las reclamaciones sucesivas lo pueden prolongar indefinidamente, ya que cada interrupción tiene el efecto de que el término comience de nuevo. íd. Al respecto conviene exponer la explicación que expone Diez-Picazo:
[l]a palabra interrupción resulta, sin embargo, poco expresiva, sobre todo si se habla de la interrupción de la prescripción, pues parece indicar que la prescripción tiene algo así como un ciclo vital que en un momento dado se paraliza o queda estor-bado, para comenzar a seguir contándose después, cuando en rigor no es así. Los actos obstativos de la prescripción son, al mismo tiempo, actos de revigorización del derecho subjetivo o de las facultades jurídicas, de manera que, interrumpida la prescripción, tiene el tiempo que volverse a contar por entero. (Enfasis nuestro). Diez-Picazo, op. cit., pág. 37.
Continúa el autor señalándonos que
[l]o que la ley llama “interrupción de la prescripción” agrupa un conjunto de causas o de circunstancias que impiden o excluyen la prescripción misma. Si una prolongada inercia determina la prescripción, la ruptura de la inercia la impide y aconseja, razonablemente que no se produzca, porque de hecho, nada se opone a que los derechos que la ley considera prescriptibles (frente a los caducables) resulten indefinida-mente prolongados, sin límite temporal alguno, siempre que sucesivamente se realicen actos que rompen la situación del sujeto pasivo que la ley trata de proteger. En este sentido, no hay límite a las plurales y sucesivas interrupciones, porque en ningún caso está justificado, si esas circunstancias se dan, que el sujeto quede defendido con la prescripción. (Énfasis nuestro). Diez-Picazo, op. cit., pág. 137. Véase, además, Zambrana Maldonado v. E.L.A., supra, pág. 753.
*816En otras palabras, el ordenamiento jurídico pone en ma-nos del titular un mecanismo de defensa para que, me-diante la declaración de su voluntad, interrumpa ese plazo y comience a transcurrir otro de igual prolongación. Pues si la seguridad jurídica exige que los derechos y las accio-nes que no se ejercitan durante un tiempo determinado prescriban, es lógico que se otorgue un medio para evitarlo. Orozco Pardo, op. cit, pág. 22. En fin,
[l]a interrupción de la prescripción es posible porque los dere-chos a los cuales puede afectar, a diferencia de lo que sucede en la caducidad, no tienen limitada su existencia de antemano por un término “fatal” de ejercicio, dentro del cual si no son ejercitados, se extinguen fatalmente, sino que pueden ser con-servados mediante oportunos actos interruptivos dirigidos a tal fin. Orozco Pardo, op. cit., pág. 58.
De esto se ocupa el Art. 1873 del Código Civil de Puerto Rico, 31 LPRA see. 5303. Este preceptúa que “[l]a prescripción de las acciones se interrumpe por su ejercicio ante los tribunales, por reclamación extrajudicial del acreedor y por cualquier acto de reconocimiento de la deuda por el deudor”. íd. El acto interruptor de que se trate debe constituir una manifestación inequívoca de quien posee el derecho y opta por ejercerlo, eliminando así la incertidumbre. Pereira Suárez v. Jta. Dir. Cond., supra, pág. 505; Sánchez v. Aut. de los Puertos, supra, págs. 567-568. Lo importante al considerar cuándo se interrumpe un término prescriptivo es el aviso adecuado de la existencia de una posible reclamación. En ese sentido, la eficacia de la interrupción de la prescripción está sujeta a: (a) la oportunidad, es decir, que se realice antes de la consumación del plazo; (b) la legitimación, o sea, que la realice el titular del derecho; (c) la identidad, que se trate del derecho afectado, y (d) la idoneidad del medio utilizado. Pereira Suárez v. Jta. Dir. Cond., supra, pág. 506.
En el caso de la reclamación por la vía extrajudicial, la ley no presenta requisitos, lo importante es que mediante *817el medio utilizado la voluntad del acreedor quede patente. Pereira Suárez v. Jta. Dir. Cond., supra, págs. 505-506. Este tipo de reclamación puede hacerse de maneras distintas, pero todas deben cumplir con los requisitos generales de oportunidad, identidad, legitimidad e idoneidad. Orozco Pardo, op. cit., pág. 195. No se exige que conste en documento fehaciente ni existe inconveniente alguno en que sea puramente verbal. Véanse: Sánchez v. Aut. de los Puertos, supra, pág. 568; Diez-Picazo, op. cit., pág. 185.
En Pereira Suárez v. Jta. Dir. Cond., supra, pág. 506, citando a Albaladejo, reseñamos que esa reclamación extrajudicial, con tal de que sea una verdadera reclamación y no un mero recordatorio, puede revestir formas innumerables.(20) También en ese caso, haciendo referencia a la jurisprudencia española según expuesta por el mencionado autor, señalamos que la reclamación extrajudicial puede constituir la presentación de una factura, de una carta so-licitando compensación por los daños sufridos, o de una “reclamación administrativa dirigida al Ayuntamiento responsable de los daños que se pide se resarzan”. Pereira Suárez v. Jta. Dir. Cond., supra, pág. 506. En resumen, este tipo de reclamación lo que busca es interrumpir el término prescriptivo, fomentar las transacciones extrajudiciales y notificar a grandes rasgos la naturaleza de la reclamación. Sánchez v. Aut. de los Puertos, supra, pág. 568.
Expuesto el marco teórico que precede, procedemos a atender en conjunto los errores señalados por los peticionarios.
III
Nos corresponde resolver si el Art. 15.003(c) de la Ley de Municipios, supra, impide que el requisito de la notifica-*818ción que se le haga al alcalde interrumpa el término prescriptivo estatuido en el inciso (2) del Art. 1868 del Código Civil, supra. La contención del municipio de Guaynabo es que esa cláusula de salvedad no modifica de forma alguna, ni reduce el término de un año para presentar una acción por daños y perjuicios. Según este, ello significa que el plazo prescriptivo de un año no queda interrumpido o modificado con la presentación de la notificación al alcalde en los noventa días. Para ello, no cita otro fundamento que la opinión disidente que emitiera el entonces Juez Asociado Señor Negrón García en Zambrana Maldonado v. E.L.A., supra.(21) Señala que, de no existir la cláusula de salvedad, la parte demandante estaría en libertad de presentar su acción indefinidamente.
De otra parte, el municipio cita el caso de Acevedo v. Mun. de Aguadilla, supra, en apoyo de su contención en el sentido de que allí mencionamos que los demandantes de ese caso actuaron correctamente al presentar su acción de daños y perjuicios en el término prescriptivo de un año. Indica que ante ello la demanda de los demandantes esta prescrita por haber transcurrido más de un año desde que se tuvo conocimiento de los daños.(22)
En ese caso unos empleados fueron cesanteados entre el 3 y 9 de julio de 1997. Acevedo v. Mun. de Aguadilla, supra, pág. 794. Luego, estos acudieron ante la Junta de Apelaciones del Sistema de Administración de Personal (JASAP) el 31 de julio de ese mismo año. íd. Eventualmente, presentaron una demanda por daños y perjuicios contra el municipio el 10 de junio de 1998. íd. Entre otras cosas, ese caso resolvió que el municipio demandado quedó notificado conforme al Art. 15.003 de la Ley de Municipios, supra, una vez se presentó la reclamación ante JASAP. Por otro lado, dictaminamos que debido a que el foro administrativo *819no tenía facultad para atender la reclamación sobre daños y perjuicios los demandantes debían acudir ante el foro judicial en el término prescriptivo de un año. Por haber ocurrido así, enunciamos que los demandantes de ese caso no habían perdido su causa de acción. Ahora bien, no nos expresamos sobre la controversia que hoy pende ante esta Curia, a los efectos de si la notificación que se debe cursar al alcalde puede interrumpir ese término.
Sin embargo, la controversia que nos plantea este caso no es ajena a nuestros pasados pronunciamientos jurisprudenciales. Si bien no hemos tenido la oportunidad de expresarnos en cuanto a la misma en el contexto de la Ley de Municipios, sí atendimos una situación similar en Zambrana Maldonado v. E.L.A., supra, cuando analizamos la Ley Núm. 104, supra, legislación que contiene una disposición análoga al inciso (c) del Art. 15.003 de la Ley de Municipios, supra. Veamos.
Como sabemos, cuando se pretende demandar al Estado para solicitar la reparación de daños y perjuicios también existe un requisito de notificación previa, en ese caso al Secretario de Justicia. En el precitado caso justipreciamos si el inciso (f) del Art. 2A de Ley Núm. 104, supra, era un obstáculo para que esa notificación interrumpiera el término prescriptivo estatuido en el inciso (2) del Art. 1868 del Código Civil, supra, para presentar una demanda al amparo del Art. 1802, supra. Ese inciso (f) dispone que esa sección “no modificará en forma alguna, para aquellos reclamantes que cumplan con sus disposiciones, el término prescriptivo fijado por el inciso (2) de la see. 5298 del Título 31”. Como vemos, el citado precepto contiene un lenguaje análogo al de la disposición que hoy nos ocupa. Precisamente, cuando resolvimos ese caso mencionamos que la cláusula provino del Art. 96 de la derogada Ley Municipal de 1960. Por su pertinencia citaremos in extenso lo que allí señalamos:
*820Al aprobarse la Ley Núm. 104, supra, originalmente, se es-tableció específicamente que para las acciones allí autorizadas regirían los términos fijados en las leyes aplicables. Art. 8 (32 L.P.R.A. sec. 3083). Ahora bien, al añadirse el Art. 2A, supra, se dispuso, en el inciso (e), que no se podría iniciar una acción contra el Estado si antes no se cumplía con el requisito de la notificación previa. Se creó, pues, un aparente conflicto entre el inciso (e) y los Arts. 1868 y 1869 del Código Civil, supra. El inciso (e) creó la incertidumbre de si el término prescriptivo comenzaba a transcurrir desde que el agraviado tuvo conoci-miento de los daños (Art. 1868) o desde que se podía ejercitar la acción (Art. 1869), o sea, desde que se hacía la notificación, ya que la notificación es un requisito para poder iniciar la acción. El inciso (f) aclaró la situación al establecer que el cumplimiento con los requisitos establecidos por este artículo, “no modificará, en forma alguna”, el término prescriptivo de un (1) año fijado por el Art. 1868 del Código Civil, supra. El término prescriptivo comienza a transcurrir desde que el agra-viado tuvo conocimiento de los daños, independientemente de que no se pueda iniciar la acción hasta que se haga la notificación. Zambrana Maldonado v. E.L.A., supra, pág. 759.
Luego de acotar que, en correcta hermenéutica jurídica, un estatuto que de alguna manera limite el derecho de los perjudicados a solicitar indemnización se debe interpretar restrictivamente,(23) resolvimos lo siguiente:
[...] cabe señalar que el Art. 2A, supra, no hace mención del efecto que tendrá el cumplimiento con el requisito de notifica-ción previa sobre el Art. 1873 del Código Civil, supra, que re-gula la interrupción del término prescriptivo de las acciones. La Ley Núm. 104, supra, no limita el derecho de un perjudi-cado a interrumpir el término prescriptivo de una acción contra el Estado en daños. El inciso (f) del Art. 2A, supra, no tiene ni puede tener este efecto. El Art. 2A, supra, es una limitación al derecho de los perjudicados a solicitar indemnización de parte del Estado, y como tal, debe ser interpretado restrictivamente. Por lo tanto, nada impide que junto con la notificación previa al Secretario de Justicia que exige el Art. 2A, supra, se incluya la reclamación interruptora del Art. 1873 del Código Civil, supra. Esta interpretación no sólo es cónsona con el propósito de la Ley Núm. 104, supra, de que el Estado responda bajo las mismas circunstancias, forma y extensión *821que a las personas naturales, sino que también armoniza con las figuras jurídicas de la prescripción e interrupción.(24)
Pues como ya hemos enunciado, la prescripción del derecho es lo excepcional y su conservación y ejercicio debe ser lo normal. Meléndez v. El Vocero de Puerto Rico, supra, pág. 394. Véase también, Orozco Pardo, op. cit., pág. 59.(25)
Evidentemente, igual tratamiento debemos dar a la cláusula (c) del Art. 15.003 de la Ley de Municipios, supra. El propósito de la notificación requerida por ese artículo es informar al municipio de que existe una reclamación potencial en su contra. Esto es un mecanismo que se debe cumplir por exigirlo la ley. Ahora bien, esa notificación puede acarrear simultáneamente que el término prescriptivo de un año para presentar la acción quede interrumpido siempre y cuando cumpla con los criterios que exige una reclamación judicial para que sea idónea. En caso de que esa notificación no cumpla con tales parámetros, entonces el término continuará su curso, pues el inciso (c) del Art. 15.003, supra, lo que implica es que según lo dispuesto en el Código Civil de Puerto Rico el término para demandar a un municipio sigue siendo un año. No cabe otra interpretación distinta a la que hicimos en Zambrana Maldonado v. E.L.A., supra.
En este caso no está en controversia el hecho de si la carta que los peticionarios le cursaron al municipio de Guaynabo el 11 de marzo de 2011 constituyó una reclama-ción extrajudicial idónea. Tal como lo resaltó el propio foro apelativo:
*822[...] los detalles son minuciosos y los pormenores específicos[,] al grado de identificar con los nombres y apellidos completos a los policías involucrados y sus números de placas. También a esa fecha se identifica con claridad al supervisor de los policías municipales y el número de su placa.(26)
Al ser así, ante lo discutido es forzoso concluir que esa notificación interrumpió el término prescriptivo de un año dispuesto en el Art. 1868 del Código Civil, supra. De esta forma, el término comenzó a transcurrir nuevamente te-niendo estos hasta el 12 de marzo de 2012 para presentar su demanda. Al hacerlo en ese término, los peticionarios no perdieron su causa de acción. Por lo tanto, erró el Tribunal de Apelaciones al desestimarla. Ese foro acotó en su sen-tencia que la carta de 11 de marzo de 2011 constituyó una “mera notificación” al municipio de Guaynabo sobre la reclamación. (27) No podemos adjudicar a ese acto interruptor la catalogación efímera que el Tribunal de Apelaciones le otorgó. Cónsono con la doctrina y conforme a la jurispru-dencia de este Tribunal, resolvemos que ello constituyó una reclamación extrajudicial que tuvo el efecto de inte-rrumpir el término prescriptivo de un año.
En conclusión, el Art. 15.003 de la Ley de Municipios, supra, no puede eliminar los efectos de la interrupción de la prescripción extintiva en nuestra jurisdicción. Lo contrario sería modificar la norma de que un término prescriptivo se puede interrumpir mediante una manifestación inequívoca extrajudicial de que se interesa mantener el derecho. Pues, como nos señala Diez-Picazo, debe valorarse como reclamación cualquier acto que sea contrario a la dejación o abandono de ese derecho, que por ende rompa el llamado silencio de la relación jurídica, haciendo injusto que el sujeto pasivo quede beneficiado por el transcurso del tiempo. Diez-Picazo, op. cit., pág. 184.
*823IV
Por los fundamentos expuestos, se revoca la sentencia del Tribunal de Apelaciones y se devuelve el caso al Tribunal de Primera Instancia para ulteriores procedimientos conforme con lo aquí pautado.

Se dictará sentencia de conformidad.

El Juez Presidente Señor Hernández Denton no intervino. La Jueza Asociada Señora Pabón Charneco no interviene.

 Ley Núm. 104 de 29 de junio de 1955, según enmendada.


 En unión a su hijo menor de edad.


 Véase la Demanda, Apéndice de la Apelación, pág. 26.


 Inicialmente, en la demanda se incluyó como codemandado al Gobierno de Puerto Rico ante la presunta presencia de dos policías estatales el día de los hechos. No obstante, surge de la minuta de la vista de 12 de diciembre de 2012 que se celebró ante el Tribunal de Primera Instancia —notificada a las partes el 21 de diciembre de 2012— que los peticionarios anunciaron que desistirían de su reclamación contra el Estado. El foro primario declaró “ha lugar” el desistimiento sin perjuicio. Véase Minuta, Apéndice de la Apelación, pág. 76.


 Íd., págs. 48 y 52.


 Íd., pág. 48.


 Véase Contestación a la demanda, id., pág. 37.


 Id., pág. 19.


 El 11 de marzo de 2012 fue domingo, por lo que el término se extendió hasta el lunes 12 de marzo de 2012.


 Véase Resolución de 12 de febrero de 2013 del Tribunal de Apelaciones, recurso numerado KLRA201300050 (posteriormente renumerado como KLCE201300312). íd., págs. 66 y 99.


 Véase la Sentencia del Tribunal de Apelaciones, id., pág. 145.


 Véase Apelación, pág. 8.


 Se aclara cómo debe computarse la compensación por daños.


 Para una discusión sobre cómo puede efectuarse esta notificación, véase Rivera Fernández v. Mun. Carolina, 190 DPR 196 (2014).


 Ley Núm. 146 de 18 de junio de 1980 (21 LPRA ant. see. 2001 et seq.).


 Ley Núm. 142 de 21 de julio de 1960 (21 LPRA ant. sec. 1603).


 Véase también, J. Puig Brutau, Caducidad, prescripción y usucapión, 3ra ed., Barcelona, Ed. Bosch, 1996, pág. 26.


7) Según el Art. 1869 del Código Civil, el tiempo para la prescripción de toda clase de acciones, siempre y cuando no haya legislación especial en contrario, se contará desde el día en que pudieron ejercitarse. 31 LPRA see. 6299. Conforme a la teoría cognoscitiva del daño, hemos establecido que el término comenzará a transcurrir cuando el reclamante cuente con los elementos necesarios para ejercer su causa de acción, tomando en cuenta cuándo conoció o debió conocer que sufrió un daño y el autor de este. Fraguada Bonilla v. Hosp. Aux. Mutuo, 186 DPR 365, 374 (2012); S.L.G. Serrano-Báez v. Foot Locker, 182 DPR 824, 832 (2011); COSSEC et al. v. González López et al., 179 DPR 793, 806 (2010). Véase, además, Toledo Maldonado v. Cartagena Ortiz, 132 DPR 249, 254-255 (1992). Esto es así ya que "los términos prescriptivos no tienen vida propia, pues dependen de una causa de acción que los active”. Muñiz Burgos Inc. v. Mun. Yauco, 187 DPR 665, 685 (2013). Ahora bien, ese desconocimiento no puede deberse a la falta de diligencia del propio reclamante.


 Un término de caducidad no puede interrumpirse, ya que su efecto extintivo es radical y automático. Véase Bonilla Ramos v. Dávila Medina, 185 DPR 667 (2012).


 Citando a M. Albaladejo García, Derecho Civil, 17ma ed., Madrid, Ed. Edisofer S.L., 2006, T. 1, pág. 905.


 Alegato del municipio de Guaynabo, pág. 7.


 íd, pág. 9.


 Zambrana Maldonado v. E.L.A., supra, pág. 759.


 Desde Alberio Quiñones v. E.L.A., 90 DPR 812, 816 (1964), señalamos que en “el estado actual de nuestra Ley y nuestra jurisprudencia [no] se pued[e] hacer una válida distinción entre la responsabilidad de una persona particular y el Estado cuando se trata de un daño causado por negligencia”. Claro está, esto dentro de la extensión de la responsabilidad del Estado ante las leyes aplicables.


 Orozco Pardo, op. cit., pág. 59. Nos señala este autor que el ordenamiento jurídico debe potenciar el ejercicio del derecho, siendo un medio para ello, el promover la aplicación de los medios que interrumpen la prescripción siempre y cuando estos cumplan con las exigencias relevantes.


 Sentencia del Tribunal de Apelaciones, págs. 6-7.


 Íd., pág. 5.